                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

RICHARD N. BELL,                                 )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )      No. 1:18-cv-01677-SEB-DLP
                                                 )
JOAN MATTOX Default Entered 8/13/2018,           )
                                                 )
                            Defendant.           )

       ORDER ON PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

       This cause is before the Court on Plaintiff’s First Motion for Default Judgment

[Dkt. 10], filed on August 22, 2018. Plaintiff Richard N. Bell filed his complaint

asserting one count of copyright infringement against Defendant Joan Maddox. Ms.

Maddox has not filed an answer or other responsive pleading nor defended this action in

any way. A Clerk’s default was entered against Ms. Maddox on August 13, 2018 [Dkt.

9]. Mr. Bell now seeks a final default judgment against Ms. Mattox for $150,000.00 in

statutory damages plus $407.92 in costs as well as injunctive and declaratory relief. For

the reasons detailed below, we GRANT Plaintiff’s Motion for Default Judgment and

award damages in a lesser amount than prayed for.

                                     Factual Background

       This is one in a long series of cases brought by Plaintiff about which the

underlying facts are essentially identical. In March 2000, Mr. Bell, an attorney and

photographer, took a photograph of the Indianapolis, Indiana, skyline (“the Indianapolis

Photo”). The Indianapolis Photo was registered on August 4, 2011 with the United States

                                             1
Copyright Office. Mr. Bell has used the Indianapolis photograph in advertising to

promote his photography business and has made the photograph available for commercial

use on his personal website at the cost of a $200 license fee. In this lawsuit, Mr. Bell

alleges that Ms. Mattox willfully and deliberately downloaded or took the Indianapolis

Photo from the internet without his permission and without paying the licensing fee.

       On April 5, 2018, Mr. Bell discovered that Ms. Mattox had published the

Indianapolis Photo on her website, http://www.readymadestaffing.com, which he claims

violated his exclusive rights as the copyright owner. Ms. Mattox began publishing the

Indianapolis Photo on her website as early as December 2015, permitting third parties to

access the site and copy the photograph to their computers, and has continued to display

the copyrighted photograph on her website apparently through the present day. See

READY MADE RESOURCES, http://www.readymadestaffing.com (last visited February 11,

2019). Ms. Mattox’s website does not disclose the source of the Indianapolis Photo or

otherwise credit Mr. Bell. Rather, at the bottom of the page, the website states:

“Copyright 2012 – Ready Made Resources,” falsely representing that Ms. Mattox owns

the copyright of all content, images, and photographs on the site. Id.

       According to Mr. Bell, Ms. Mattox refuses to pay the licensing fee for the

Indianapolis Photo and has not agreed to be enjoined from displaying it on her website.

Mr. Bell alleges that Ms. Mattox’s copyright infringement was and is willful.




                                             2
                                       Legal Analysis

I.     Applicable Standard

       Federal Rule of Civil Procedure 55 governs the entry of default and default

judgment. An entry of default may be entered against a party who has failed to plead or

otherwise defend herself. Fed. R. Civ. P. 55(a). Once the clerk enters default, it is within

the court’s discretion whether to enter a default judgment. See O’Brien v. R.J. O’Brien &

Assocs., Inc., 998 F.2d 1394, 1398 (7th Cir. 1993). “A default judgment establishes, as a

matter of law, that [a] defendant[] [is] liable to plaintiff on each cause of action alleged in

the complaint. Wehrs v. Wells, 688 F.3d 886, 892 (7th Cir. 2012). “Upon default, the

well-pled allegations of the complaint relating to liability are taken as true, but those

relating to the amount of damages suffered ordinarily are not.” Id. (citation omitted).

Accordingly, “[d]amages must be proved unless they are liquidated or capable of

calculation.” Merrill Lynch Mortg. Corp. v. Narayan, 908 F.2d 246, 253 (7th Cir. 1990).

II.    Discussion

       To establish copyright infringement, a plaintiff must prove: “(1) ownership of a

valid copyright, and (2) copying of constituent elements of the work that are original.”

Design Basics, LLC v. Lexington Homes, Inc., 858 F.3d 1093, 1099 (7th Cir. 2017), reh’g

and reh’g en banc denied (July 10, 2017) (quotation marks and citation omitted). Here,

Mr. Bell’s complaint alleges that he is the sole owner of a registered copyright in the

Indianapolis Photo; that Ms. Mattox downloaded or otherwise took the photograph from

the Internet and published the photograph on her website without permission and without

paying for it; that Ms. Mattox falsely indicated that she owned the copyright to all content

                                               3
on her website; and that Ms. Mattox’s conduct violated Mr. Bell’s exclusive rights as

owner of the copyright. These allegations are sufficient to establish Ms. Mattox’s

liability for copyright infringement.

       A copyright owner suing for infringement “may elect . . . to recover, instead of

actual damages and profits, an award of statutory damages . . . .” 17 U.S.C. § 504(c)(1).

Such damages may be “in a sum of not less than $750 or more than $30,000 as the court

considers just.” Id. But “[i]n a case where the copyright owner sustains the burden of

proving, and the court finds, that infringement was committed willfully, the court in its

discretion may increase the award of statutory damages to a sum of not more than

$150,000.” Id. § 504(c)(2).

       “A defendant commits willful infringement . . . if the defendant had ‘knowledge

that [her] actions constituted an infringement,’ which may be constructive knowledge

inferred from the defendant’s conduct.” Microsoft Corp. v. Ram Distrib., LLC, 625 F.

Supp. 2d 674, 682 (E.D. Wis. 2008) (quoting Knitwaves, Inc. v. Lollytogs Ltd., 71 F.3d

996, 1010 (2d Cir. 1995)). “A plaintiff can prove willfulness by offering circumstantial

evidence giving rise to an inference of willful conduct by the defendant, even if there is

no evidence establishing [her] actual knowledge.” Id. (quoting Island Software &

Comput. Serv., Inc. v. Microsoft Corp., 413 F.3d 257, 264 (2d Cir. 2005)).

       Here, we find that Mr. Bell’s complaint alleges sufficient facts to fall within the

definition of willfulness. By placing the statement “Copyright 2012 – Ready Made

Resources” at the bottom of the website that included the Indianapolis Photo, Ms. Mattox

represented that she possessed the copyright for all content found on the website,

                                             4
including the Indianapolis Photo. She would have known that representation was false

when she made it. This deliberate action by Ms. Mattox of placing such common

copyright language on the bottom of her website plainly asserts that she possessed the

rights to Mr. Bell’s copyrighted photograph. Her failure to distinguish her copyrighted

material and that of the owner of the Indianapolis Photo supports a finding of willfulness

in this case.

       In determining the amount of statutory damages to be awarded for this violation,

the court has broad discretion to assess damages within the statutory limits. See F.W.

Woolworth Co. v. Contemporary Arts, Inc., 344 U.S. 228, 231–32 (1952); F.E.L. Publ’ns,

Ltd. v. Catholic Bishop of Chi., 754 F.2d 216, 219 (7th Cir. 1985). The amount of

statutory damages to award turns on several factors, including:

       (1) the infringer’s state of mind; (2) any expenses saved and profits earned
       by the infringer; (3) any revenue lost by the copyright holder; (4) the
       deterrent effect on the infringer and others; (5) the infringer’s cooperation
       in providing evidence concerning the value of the infringing material; and
       (6) the conduct and attitude of the parties.

       Bell v. McLaws, No. 1:13-cv-00035-TWP-DKL, 2015 WL 751737, at *1 (S.D.

Ind. Feb. 23, 2015) (citing Bryant v. Media Right Prods., Inc., 603 F.3d 135, 144 (2d Cir.

2010)).

       Although the facts alleged in Mr. Bell’s complaint are sufficient to establish

willfulness, he has failed to offer any additional evidence that would establish the kind of

significant egregiousness required to support an award anywhere close to the $150,000 he

seeks. For example, he has not shown whether Ms. Mattox created the website herself or

played any direct role either in selecting the Indianapolis Photograph for use on the

                                             5
website or in deciding to include the “Ready Made Resources” copyright on the website

as opposed to the content having been chosen and displayed by someone whom she hired

to build the website. Further, although Mr. Bell alleges that, in addition to displaying the

copyrighted photograph, Ms. Mattox also allowed third parties to download the

Indianapolis Photo from her website, he has submitted no evidence to establish that any

third party actually ever did so. There is also no evidence establishing the amount of

profits, if any, that Ms. Mattox earned or the amount of revenue (other than the $200

licensing fee) that Mr. Bell lost as a result of Ms. Mattox’s posting of the Indianapolis

Photo.

         Additionally, as we have previously noted, the Indianapolis Photo is now nearly

twenty years old, and, given changes to the city’s skyline, is out of date. Mr. Bell has

embarked on a years-long campaign to vindicate his ownership interest in the

Indianapolis Photo as well as another photo of the city’s skyline, through the filing of an

estimated 200 lawsuits. Mark Alesia, Lawsuits Tower Over Indy Skyline Picture,

INDIANAPOLIS STAR, May 8, 2018, at 1A. Mr. Bell has been awarded statutory damages

on default judgments in a number of those lawsuits in this court, which “suggests that Mr.

Bell already has been paid, or can seek collection of, a relatively large amount of money

because of unauthorized uses of his [Indianapolis] Photo.” Bell v. KG Am. Real Estate

Holdings, LLC, No. 1:15-cv-01423-JMS-DML, 2016 WL 8669801, at *3 (S.D. Ind. July

22, 2016) (M.J. opinion), adopted by 2016 WL 7971721 (S.D. Ind. Sept. 16, 2016).

         In view of these facts, we find that an award of $3,000.00 is a just amount of

statutory damages in this case. Cf. KG Am. Real Estate Holdings, 2016 WL 7971721

                                               6
(awarding Mr. Bell $2,000 in statutory damages for willful copyright infringement). This

amount is fifteen times the amount he would have received if Ms. Mattox had paid the

licensing fee of $200 allowing her to lawfully use the photograph. Under the

circumstances, this amount is sufficient to compensate Mr. Bell for his losses and to deter

similar conduct by Ms. Mattox and others.

       Mr. Bell also seeks injunctive relief in this lawsuit. Pursuant to the Copyright Act,

the court may grant an injunction “on such terms as it may deem reasonable to prevent or

restrain infringement of a copyright.” 17 U.S.C. § 502(a). Here, monetary damages will

not sufficiently compensate Mr. Bell for his injury because such damages will not

prohibit future infringement. Given that Ms. Mattox continues to display the Indianapolis

Photo on her website and has been totally unresponsive to the claims lodged against her

in this lawsuit, an injunction is appropriate. The only hardship Ms. Mattox will suffer

from the imposition of an injunction preventing her from posting the Indianapolis Photo

on her website is the prohibition from engaging in further unlawful activity through the

unauthorized use of the copyrighted photograph. An injunction here will serve the public

interest by protecting copyrighted material and encouraging compliance with federal law.

It will also prohibit Ms. Mattox from posting the Indianapolis Photograph on her website

so long as the statutory damages awarded herein remain unpaid.

       Mr. Bell further requests the Court to enter a declaratory judgment “that

Defendant’s unauthorized conduct violates Plaintiff’s rights under common law and the

Federal Copyright Act.” Compl. at 8. Under the Declaratory Judgment Act, 28 U.S.C. §

2201, the Court may render a declaratory judgment “where there exists an actual

                                             7
controversy ….” Bell v. Taylor, 827 F.3d 699, 711 (7th Cir. 2016) (quoting Trippe Mfg.

Co. v. Am. Power Conversion Corp., 46 F.3d 624, 627 (7th Cir. 1995)). By default, it is

taken as true that Mr. Bell owns the copyright in the Indianapolis Photo and that Ms.

Mattox has no rights in the copyrighted photo. Thus, we decline to exercise our power

under the Declaratory Judgment Act because the issues on which Mr. Bell seeks

declarations are not contested in this case. See Taylor, 827 F.3d at 711 (quoting

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)) (court should decline to

enter declaratory judgment where there is “no actual controversy of ‘sufficient

immediacy and reality to warrant’” its issuance).

       Finally, Mr. Bell seeks an award of costs. The Copyright Act provides the court

with discretion to award fees and costs. 17 U.S.C. § 505. We find it appropriate here to

award Mr. Bell his litigation costs, which he has established total $407.92.

III.   Conclusion

       Ms. Mattox has failed to defend this litigation. Accordingly, we GRANT Mr.

Bell’s motion for default judgment. DEFAULT JUDGMENT is hereby entered against

Ms. Mattox in the amount of $3,000.00 as statutory damages on Mr. Bell’s copyright

infringement claim and $407.92 in costs reimbursements for Mr. Bell’s litigation costs.

In addition, Ms. Mattox is hereby ENJOINED from posting the Indianapolis Photo on her




                                             8
website so long as the statutory damages awarded herein remain unpaid. Final judgment

shall issue accordingly.

       IT IS SO ORDERED.



                2/12/2019
       Date: _______________                  _______________________________
                                              SARAH EVANS BARKER, JUDGE
                                              United States District Court
                                              Southern District of Indiana
Distribution:

Richard N. Bell
BELL LAW FIRM
richbell@comcast.net

JOAN MATTOX
1130 S Wabash Ave, Ste 202
Chicago, IL 60605




                                          9
